Name: Commission Regulation (EC) No 1477/1999 of 6 July 1999 amending Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  health;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31999R1477Commission Regulation (EC) No 1477/1999 of 6 July 1999 amending Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87 Official Journal L 171 , 07/07/1999 P. 0006 - 0007COMMISSION REGULATION (EC) No 1477/1999of 6 July 1999amending Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2), and in particular Article 15(6) thereof,(1) Whereas Commission Regulation (EEC) No 3220/90(3), as last amended by Regulation (EC) No 2053/97(4), lays down conditions for the use of certain oenological practices provided for in Regulation (EEC) No 822/87; whereas that Regulation should be supplemented to include conditions for the use of urease as provided for in Regulation (EEC) No 822/87; whereas such treatment should be restricted to wines whose urea content could lead to an excessive ethyl carbamate content during ageing;(2) Whereas the Scientific Committee for Food has been consulted as regards the provisions liable to have an effect on public health;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3220/90 is hereby amended as follows:1. the following paragraph 5 is added to Article 1: "5. A urease, the use of which to reduce the urea content of wine is provided for in point 4(c) of Annex VI to Regulation (EEC) No 822/87, may only be used if it meets the requirements set out in Annex V to this Regulation.";2. the Annex hereto is added after Annex IV.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 308, 8.11.1990, p. 22.(4) OJ L 287, 21.10.1997, p. 15.ANNEX"ANNEX VRequirements for urease1. International code for urease: EC No 3-5-1-5, CAS No 9002-13-5.2. Activity: urease activity (active at acidic pH), to break down urea into ammonia and carbon dioxide. The stated activity is not less than 5 units/mg, one unit being defined as the amount that produces 1 Ã ¼mol of NH3 per minute at 37 °C from 5 g/l urea at pH 4.3. Origin: Lactobacillus fermentum4. Area of application: breaking down urea present in wine intended for prolonged ageing, where its initial urea concentration is higher than 1 mg/l.5. Maximum quantity to be used: 75 mg of enzyme preparation per litre of wine treated, not exceeding 375 units of urease per litre of wine. After treatment, all residual enzyme activity must be eliminated by filtering the wine (pore size &lt; 1 Ã ¬m).6. Chemical and microbiological purity specifications:>TABLE>Urease allowed for the treatment of wine must be prepared under similar conditions as the urease considered in the opinion of the Scientific Committee for Food of 10 December 1998."